DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.  Claims 1-20 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent 3,902,490 to Jacobsen in view of U. S. Patent 5,588,816 to Abbott.
Referring to claims 1-4 and 6-8, Jacobsen teaches a blood treatment system comprising:
a blood pump (802, 804, 806) including:
a first blood pump chamber (802) (Fig. 8; col. 7 lines 1-26); and
a second blood pump chamber (804) (Fig. 8; col. 7 lines 1-26);
an arterial blood line (Figures 1 and 7; col. 7 lines 1-26, wherein in the disclosed “double-needle cannula” arrangement, the line between the patient and the pump), wherein the first (802) and second (804) blood pump chambers are filled completely 
a dialyzer (38) placed in fluid communication with arterial blood line (in the disclosed “double-needle cannula”, the line between the patient and the pump), wherein the blood pump (802, 804, 806) is provided along the arterial blood line (in the disclosed “double-needle cannula” arrangement, the line between the patient and the pump) upstream of the dialyzer (38) (as shown in the base embodiment of Fig. 1, the pump is between the patient and the dialyzer) (col. 3 lines 44-48; Figures 1 and 7); 
a venous blood line extending downstream from the dialyzer (38) (Figures 1 and 7; col. 7 lines 1-26, wherein in the disclosed “double-needle cannula” arrangement, the line between the dialyzer and the patient); and
a controller configured to sequence the first (802) and second (804) blood pump chambers so as to achieve an at least substantially constant pattern of discharging blood (“full cycle” pumping) from the first (802) and second (804) blood pump chambers to the dialyzer (38) (Figures 1 and 7; col. 7 lines 1-26).
Jacobsen teaches a pump having a two chambers to produce a constant “full cycle” flow, but is silent as to how the pump actuation is controlled and does not teach the use of valves with the pump, though they would be necessary for it to operate as disclosed.  Abbott teaches a blood treatment system comprising: 
a blood pump (26) including
a first blood pump chamber (74) operable with a first inlet valve (88) and a first outlet valve (84) (Fig. 2 col. 5 lines 38-50), and

an arterial blood line (12); and a venous blood line (18) (Fig. 1; col. 3 lines 53-61); and
a processor (46) configured to sequence the first (74) and second (76) blood pump chambers (via individual pumping motors 95, 96) so as to achieve a pulsatile pattern of filling the first (74) and second (76) blood pump chambers and an at least substantially constant pattern of discharging blood from the first (74) and second (76) blood pump chambers (col. 2 lines 39-42, col. 4 lines 51-64, col. 5 lines 8-10 and 51-55; Fig 6 wherein it is shown that the pumps are independently sequenced such that the fill operation (indicated by the downward sloped portion of the pumping position curve) reaches the fully filled point (indicated by its minimum point on the curve), before the other of the pumping position curves reaches its maximum, which indicates the end of its discharge, to thereby create a pulsatile fill pattern, and wherein it is also shown that at all times one of the two chambers 74 and 76 is pumping fluid to thereby produce a constant pattern of discharged blood),
wherein the processor (46) is configured to cause a delay between when the first (74) or second (76) blood pump chamber becomes completely full of blood and when that first (74) or second (76) blood pump chamber begins to discharge blood (shown in Fig. 6 by the flat lines for the pumping element position at the end of the fill operation), wherein the processor (46) is configured to cause the other of the first (74) or second (76) blood pump chambers to continue discharging blood to the dialyzer during the delay (shown in Fig. 6 wherein while one pumping element positon is indicated as a flat 
wherein the processor (46) is configured to cause the first (74) or second (76) blood pump chamber to become completely full of blood and the other of the first (74) or second (76) blood pump chamber during a same stroke to stop discharging blood before becoming completely empty and wherein the processor (46) is configured to thereafter reverse the roles of the first (74) and second (76) blood pump chambers so that the other of the first (74) or second (76) blood pump chambers becomes completely full of blood while the original blood pump chamber is caused during a same stroke to stop discharging blood before becoming completely empty  (col. 6 lines 21-28, shown in Figures 4 and 6, wherein Fig. 4 shows that a portion of the chamber remains full when the pump is at the end of the discharge portion of the stroke and therefore the pump must “stop discharging blood before becoming completely empty”), and
wherein the processor (46) is configured to sequence the first (74) and second (76) blood pump chambers using the first and second inlet and outlet valves (84, 88, 86, 90) (shown in Fig. 6).
It would be obvious to one of skill in the art, at the time of invention, to modify the blood treatment system taught by Jacobsen with the processor and separately actuated pump chambers taught by Abbott in order to provide more control of the pump by 
It would be obvious to one of skill in the art, at the time of invention, to modify the blood treatment system taught by Jacobsen with the pumps and valves taught by Abbott in order to use a pumping system that would prevent a backflow of fluid from the venous blood line into the pump or from the pump into the dialyzer.
Referring to claims 9-13, 15 and 16, Jacobsen teaches a blood treatment system comprising:
a blood pump (802, 804, 806) including:
a first blood pump chamber (802) (Fig. 8; col. 7 lines 1-26); and
a second blood pump chamber (804) (Fig. 8; col. 7 lines 1-26);
an arterial blood line (Figures 1 and 7; col. 7 lines 1-26, wherein in the disclosed “double-needle cannula” arrangement, the line between the patient and the pump), wherein the first (802) and second (804) blood pump chambers are filled completely from the arterial line (in Figures 1 and 7, the line between the patient and the pump; col. 2 lines 55-63 and col. 7 lines 1-26,  wherein as disclosed the pump 14 only receives fluid from the arterial line which is connected to the patient);
a venous blood line (Figures 1 and 7; col. 7 lines 1-26, wherein in the disclosed “double-needle cannula” arrangement, the line between the dialyzer and the patient); and
a dialyzer (38) placed in fluid communication with arterial and venous blood lines (in the disclosed “double-needle cannula”, the lines between the patient and the pump and the patient and the dialyzer) (col. 3 lines 44-48; Figures 1 and 7); 

Jacobsen teaches a pump having a two chambers to produce a constant “full cycle” flow, but is silent as to how the pump actuation is controlled and does not teach diaphragms or the use of valves with the pump, though valves would be necessary for it to operate as disclosed. Abbott teaches a blood treatment system comprising: 
a blood pump (26) including
a first blood pump chamber (74) operable with a first inlet valve (88) and a first outlet valve (84), the first blood pump chamber (74) including a first blood pump diaphragm (Figures 2 and 4 col. 5 lines 19-25 and 38-50), and
a second blood pump chamber (76) operable with a second inlet valve (90) and a second outlet valve (86) the second blood pump chamber (76) including a second blood pump diaphragm (Fig Figures 2 and 4 col. 5 lines 19-25 and 38-50); 
an arterial blood line (12); and a venous blood line (18) (Fig. 1; col. 3 lines 53-61); and
a processor (46) configured to move the first and second blood pump diaphragms (via individual pumping motors 95, 96) so as to achieve a pulsatile pattern of filling the first (74) and second (76) blood pump chambers and an at least substantially constant pattern of discharging blood from the first (74) and second (76) blood pump chambers (col. 2 lines 39-42, col. 4 lines 51-64, col. 5 lines 8-10 and 51-55; 
wherein the processor (46) is configured to cause a delay between when the first (74) or second (76) blood pump diaphragm reaches its end of fill position and when that first (74) or second (76) blood pump diaphragm is moved to discharge blood (shown in Fig. 6 by the flat lines for the pumping element position at the end of the fill operation), wherein the end of fill position includes an abutment of a first (74) or second (76) blood pump chamber wall position (as shown in Fig. 4, wall 132 abuts against the wall of 30), wherein the processor (46) is configured to cause the other of the first or second blood pump diaphragms to continue to move to discharge blood during the delay (shown in Fig. 6 wherein while one pumping element positon is indicated as a flat line, the other has a slope indicating that it is still moving), wherein the processor (46) is configured to thereafter reverse the roles of the first and second blood pump diaphragms so that the other of the first or second blood pump diaphragms is delayed between when it reaches its end of fill position and when it is moved to discharge blood, while the original blood pump diaphragm continues to move to discharge blood during the delay (shown in Fig. 6; col. 6 line 50-col. 7 line 44), 

It would be obvious to one of skill in the art, at the time of invention, to modify the blood treatment system taught by Jacobsen with the processor and separately actuated pump chambers taught by Abbott in order to provide more control of the pump by allowing the chambers to be separately actuated and to provide a means for programing a specific operation of the pump.
It would be obvious to one of skill in the art, at the time of invention, to modify the blood treatment system taught by Jacobsen with the pumps and valves taught by Abbott in order to use a pumping system that would prevent a backflow of fluid from the venous blood line into the pump or from the pump into the dialyzer.
It would be obvious to one of skill in the art, at the time of invention, to modify the blood treatment system taught by Jacobsen with the pump diaphragms taught by Abbott in order because it has been held that a simple substitution of one known element, the 
Referring to claims 17-20, Jacobsen teaches a blood treatment system comprising:
a blood pump (802, 804, 806) including:
a first blood pump chamber (802) (Fig. 8; col. 7 lines 1-26); and
a second blood pump chamber (804) (Fig. 8; col. 7 lines 1-26);
an arterial blood line (Figures 1 and 7; col. 7 lines 1-26, wherein in the disclosed “double-needle cannula” arrangement, the line between the patient and the pump), wherein the first (802) and second (804) blood pump chambers are filled completely from the arterial line (in Figures 1 and 7, the line between the patient and the pump; col. 2 lines 55-63 and col. 7 lines 1-26,  wherein as disclosed the pump 14 only receives fluid from the arterial line which is connected to the patient);
a venous blood line (Figures 1 and 7; col. 7 lines 1-26, wherein in the disclosed “double-needle cannula” arrangement, the line between the dialyzer and the patient); and
a dialyzer (38) placed in fluid communication with arterial and venous blood lines (in the disclosed “double-needle cannula”, the lines between the patient and the pump and the patient and the dialyzer) (col. 3 lines 44-48; Figures 1 and 7); 
a controller configured to sequence the first (802) and second (804) blood pump chambers (Figures 1 and 7; col. 7 lines 1-26).

a blood pump (26) including
a first blood pump chamber (74) operable with a first inlet valve (88) and a first outlet valve (84), the first blood pump chamber (74) including a first blood pump diaphragm (Figures 2 and 4 col. 5 lines 19-25 and 38-50), and
a second blood pump chamber (76) operable with a second inlet valve (90) and a second outlet valve (86) the second blood pump chamber (76) including a second blood pump diaphragm (Fig Figures 2 and 4 col. 5 lines 19-25 and 38-50); 
an arterial blood line (12); and a venous blood line (18) (Fig. 1; col. 3 lines 53-61); and
a processor (46) configured to move the first or second blood pump diaphragm independently of the other of the first or second blood pump diaphragm (via individual pumping motors 95, 96) so to perform a blood fill in which the first or second blood pump chamber is filled completely, and wherein the blood fill is performed faster than the other of the first or second blood pump diaphragm is moved to perform a blood discharge, thereby achieving a pulsatile pattern of blood filling (col. 2 lines 39-42, col. 4 lines 51-64, col. 5 lines 8-10 and 51-55; Fig 6 wherein it is shown the pumps are independently sequenced such that the fill operation (indicated by the downward sloped portion of the pumping position curve) reaches the fully filled point (indicated by its 
wherein the first inlet valve (88) includes a first inlet valve diaphragm, the first outlet valve (84) includes a first outlet valve diaphragm, the second inlet valve includes a second inlet valve diaphragm, and the second outlet valve includes a second outlet valve diaphragm (col. 5 lines 19-25), 
wherein the processor is configured to (i) place the inlet valve diaphragms under negative pressure (by lifting on them with 112 and 106) and the outlet valve diaphragms under positive pressure (by pressing on them with 120 and 122) for the blood fill and (ii) place the inlet valve diaphragms under positive pressure (by pressing on them with 112 and 106) and the outlet valve diaphragms under negative pressure (by lifting on them with 120 and 122) for the blood discharge (col. 5 lines 19-25, col. 6 lines 21-49), and
wherein movement of the first or second blood pump diaphragm performing the blood fill is stopped sooner than the movement of the other of the first or second blood pump diaphragm performing the blood discharge (shown in Fig. 6 by the flat lines for the pumping element position at the end of the fill operation which correspond to an upward sloped positon line for the other of the pumping elements which indicates that it is still pumping), and wherein movement of the other of the first or second blood pump diaphragm performing the blood discharge is stopped prior to a complete blood discharge (col. 6 lines 21-28, shown in Figures 4 and 6, wherein Fig. 4 shows that a portion of the chamber remains full when the pump is at the end of the discharge portion 
It would be obvious to one of skill in the art, at the time of invention, to modify the blood treatment system taught by Jacobsen with the processor and separately actuated pump chambers taught by Abbott in order to provide more control of the pump by allowing the chambers to be separately actuated and to provide a means for programing a specific operation of the pump.
It would be obvious to one of skill in the art, at the time of invention, to modify the blood treatment system taught by Jacobsen with the pumps and valves taught by Abbott in order to use a pumping system that would prevent a backflow of fluid from the venous blood line into the pump or from the pump into the dialyzer.
It would be obvious to one of skill in the art, at the time of invention, to modify the blood treatment system taught by Jacobsen with the pump diaphragms taught by Abbott in order because it has been held that a simple substitution of one known element, the diaphragms, for another, the flexible tubes, to obtain predictable results, a pumping chamber, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent 3,902,490 to Jacobsen in view of U. S. Patent 5,588,816 to Abbott and U. S. Patent 5,593,290 to Greisch.
Jacobsen and Abbott teach all the limitations of claims 1 and 9, as detailed above, but Jacobsen is silent as to valves, though it must have them in order to operate as disclosed, and Abbott does not teach at least one of the first blood pump chamber, 
at least one of a first pump chamber, a first inlet valve, a first outlet valve, a second pump chamber, a second inlet valve, or a second outlet valve is operated/moved pneumatically (Figures 7 and 11; col. 8 lines 61-67)
It would be obvious to one of skill in the art, at the time of invention, to modify the blood treatment system taught by Jacobsen with the pneumatic actuation taught by Greisch in order to provide an actuation means that can continue to operate without electricity.
Response to Arguments
Applicant's arguments filed September 24, 2020 have been fully considered but they are not persuasive.  Applicant argues that the combination of Jacobsen and Abbott fails to teach the newly recited limitation of “filling the first and second blood pump chambers completely from the arterial line” in claims 1 and 9 and similarly recited in claim 17.  Applicant argues that Abbott instead teaches the combined pumping of blood and a crystalloid, and therefore does not teach completely filling the chambers from the arterial line.  However, it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Jacobsen already teaches the “filling [of] the first and second blood pump chambers completely from the arterial line”.  Abbott is cited only for its teaching of the pump structure and actuation of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746